ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed January 31, 2022 will be entered.  For the purposes of appeal, the following rejections would be maintained:
Claims 1, 2, 6, 7, 11, 12, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by US 6,136,876 to Meier et al.;
Claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1, and further in view of US 2014/0364528 to Rexrode et al.; and
Claims 17 – 19 under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1.
For the purposes of appeal, the following rejections would be withdrawn:
Claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by US 6,136,876 to Meier et al.

	Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the Meier et al., alone or in combination, fails to disclose a process of preparing a rigid polyurethane or polyisocyanurate foam.  However, Meier et al. expressly teaches the inventive foams may be semi-rigid [emphasis added] (Column 7, Lines 17 -26); it is the Office’s position that such foams are reasonably considered a type of rigid foam.
The Office additionally maintains that Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  It is 
B) Applicant argues that there is no disclosure of a rigid polyurethane or polyisocyanurate foam having a closed-cell structure in the applied prior art.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a closed cell foam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally, though applicant’s citation of open-cell polyurethane foams which are flexible and closed-cell rigid polyurethane foams are acknowledged, the Office respectfully submits not all rigid polyurethane foams are closed-celled and open-celled foams are not necessarily flexible.  Paragraph 0193 of US 2015/0260331 to Shinohara et al.; Paragraph 0027 US 2017/0281446 to Parsell et al.; and Paragraph 0015 to Kimbrough all provide evidence of rigid polyurethane foams which are open-celled.  
C) Applicant’s argument that Rexrode does not remedy the deficiency of Meier et al. is not persuasive, as the alleged deficiencies have been addressed above.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764